Exhibit NONSTATUTORY STOCK OPTION AGREEMENT THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of the date set forth below, by and between Entheos Technologies, Inc., a Nevada corporation (the “Company”), and the following Director of the Company (“Optionee”): In consideration of the covenants herein set forth, the parties hereto agree as follows: 1.Option Information. (a)Date of Option: September 12, 2008 (b)Optionee: Frank Fabio (c)Number of Shares: 50,000 (d)Exercise Price: $1.00 2.Acknowledgements. (a)Optionee is a director of the Company. (b)The Board of Directors (the “Board” which term shall include an authorized committee of the Board of
